
	
		I
		112th CONGRESS
		1st Session
		H. R. 3344
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Blumenauer (for
			 himself and Ms. Hahn) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Act of September 30, 1961, to limit the
		  antitrust exemption applicable to broadcasting agreements made by leagues of
		  professional sports, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Give Fans a Chance Act of
			 2011.
		2.Amendment to
			 antitrust exemptionThe Act of
			 September 30, 1961 (Public Law 87–331; 15 U.S.C. 1291 et seq.), is amended by
			 adding at the end the following:
			
				7.Conditional
				application of Act
					(a)InapplicabilityThis
				Act shall not apply to a league of clubs of a professional sport for any period
				during which any member club of such league is—
						(1)subject to such
				league’s requirement, or to an agreement made by 2 or more member clubs of such
				league, that forbids any of such clubs to transfer (by sale or otherwise) an
				ownership interest of any kind in such club to any governmental entity or to
				members of the general public; or
						(2)not in compliance
				with subsection (b) or (c).
						(b)Notice of
				proposed change in community; opportunities To respond to proposed relocation
				or elimination
						(1)In
				generalA member club that proposes to relocate, or a league that
				proposes to relocate or eliminate a member club, out of a community in the home
				territory of the member club shall furnish notice of such proposed relocation
				or elimination not later than 180 days before the commencement of the season in
				which the club is to play home games in the proposed new location.
						(2)Persons entitled
				to receive noticeThe notice required by paragraph (1) shall be
				furnished to all interested persons.
						(3)RequirementsThe
				notice shall—
							(A)be in writing and
				delivered in person or by certified mail;
							(B)be made available
				to the news media;
							(C)be published in 1
				or more newspapers of general circulation within the club’s home community;
				and
							(D)contain—
								(i)an
				identification of the proposed new home community of such club if
				applicable;
								(ii)a
				summary of the reasons for the proposed relocation or elimination based on the
				criteria listed in subsection (c); and
								(iii)the date on
				which the proposed relocation or elimination would become effective.
								(4)Opportunity to
				offer to purchase
							(A)In
				generalDuring the 180-day
				notice period specified in paragraph (1), a local government, stadium, arena
				authority, person, or any combination thereof, may prepare and present a
				proposal to purchase the club to retain the club in the home community.
							(B)Membership in
				leagueIf a bid under subparagraph (A) is successful, the league
				of which the club is a member shall not prohibit the club’s membership in the
				league on the basis that the club is owned in whole or in part by several
				persons or entities, or by 1 or more local governments.
							(5)Opportunity to
				induce club to stayDuring the 180-day notice period specified in
				paragraph (1), the club (and the league of which the club is a member) shall
				give a local government, stadium authority, person, or any combination thereof,
				the opportunity to prepare and present a proposal to induce the club to remain
				in its home community.
						(6)ResponseThe
				response of the owner of the club to any offer made under paragraph (4) or (5)
				shall—
							(A)be in writing and
				delivered in person or by certified mail; and
							(B)state in detail
				the reasons for refusal of any bona fide offer.
							(7)Determination by
				league
							(A)In
				generalThe league of which the club is a member shall make a
				determination, before the expiration of the 180-day notice period specified in
				paragraph (1), with respect to the relocation or elimination of the club out of
				its home community.
							(B)HearingsIn
				making a determination under this paragraph, the league shall conduct a hearing
				at which interested persons are afforded an opportunity to present oral or
				written testimony regarding the proposed relocation or elimination of the club.
				The league shall keep a record of all such proceedings.
							(C)Consideration of
				proposalsThe league shall take into account any inducement
				proposal that is offered under paragraph (5).
							(8)ConsiderationsIn
				determining whether to approve or disapprove the relocation or elimination of
				the club, the league shall take into consideration the criteria listed in
				subsection (c).
						(c)Criteria for
				relocation or elimination decisionsNotwithstanding any other
				law, before making a decision to approve or disapprove the relocation or
				elimination of a club out of its home community, the league of which such club
				is a member shall take into consideration—
						(1)the extent to
				which fan loyalty to and support for the club has been demonstrated during the
				club’s operation in such community;
						(2)the degree to
				which the club has engaged in good faith negotiations with appropriate persons
				concerning terms and conditions under which the club would continue to play
				home games in such community or elsewhere within the club’s home
				territory;
						(3)the degree to
				which the ownership or management of the club has contributed to any
				circumstances that might demonstrate the need for the relocation or
				elimination;
						(4)the extent to
				which the club, directly or indirectly, received public financial support by
				means of any publicly financed playing facility, special tax treatment, or any
				other form of public financial support;
						(5)the adequacy of
				the stadium in which the club played its home games in the previous season, and
				the willingness of the stadium, arena authority, or local government to remedy
				any deficiencies in the facility;
						(6)whether the club
				has incurred net operating losses, exclusive of depreciation and amortization,
				sufficient to threaten the continued financial viability of the club;
						(7)whether any other
				club in the league is located in the same home community;
						(8)whether the club
				proposes to relocate to a community that is the home community of another
				member club of the league;
						(9)whether the
				stadium authority, if public, is opposed to the proposed relocation or
				elimination; and
						(10)whether there is
				a bona fide investor offering fair market value for the club and seeking to
				retain the club in such
				community.
						.
		3.Effective
			 dateThis Act and the
			 amendment made by this Act shall take effect on the first day of the first
			 month beginning more than 180 days after the date of the enactment of this
			 Act.
		
